    Case: 3:17-cr-00071-WHR Doc #: 75 Filed: 03/05/19 Page: 1 of 4 PAGEID #: 533




                  UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                   :   CASE NO. 3:17-cr-071-WHR
                                            :
                     Plaintiff,             :   MOTION FOR EXTENSION
                                            :   IN WHICH TO FILE
        v.                                  :   SENTENCING
                                            :   MEMORANDUM
LAITH WALEED ALEBBINI,                      :
                                            :
                    Defendant.              :
                                            :

       The United States respectfully requests leave to file its sentencing

memorandum in this case following the sentencing hearing scheduled

for this Friday, March 8. 1 The United States received the defendant’s

sentencing memorandum just yesterday afternoon.2 The memorandum


1    Pursuant to prior order of the Court, the defendant’s sentencing
memorandum was due 10 days prior to sentencing, and the United
States’ responsive memorandum is due 3 days prior to sentencing,
namely, today.

2     The United States understands that matters arise, despite best
intentions, necessitating late filings, and the United States makes no
issue with the timing of the filing. The United States simply wishes
sufficient time to prepare a meaningful response, which, given that the
defendant now intends to call witnesses at Friday’s hearing, the United
States believes would be most productive and useful if prepared and
submitted following the testimony.
    Case: 3:17-cr-00071-WHR Doc #: 75 Filed: 03/05/19 Page: 2 of 4 PAGEID #: 534




is lengthy, makes numerous arguments for lenience, and has several

lengthy attachments.

       Additionally, the United States was advised this past Friday that

the defendant intends to call two witnesses at sentencing, namely,

himself and a relative. 3 Rather than trying to formulate a responsive

sentencing memorandum in short order, the United States believes a

more productive approach would be to hear the testimony and then

prepare a responsive memorandum. Accordingly, the United States

respectfully requests leave to file its sentencing memorandum following

Friday’s hearing, by a date to be determined by, and meeting the needs

of, the Court. Pursuant to Local Rule 7.3(a), the




3     So long as the testimony is limited to sentencing factors set forth
in 18 U.S.C. § 3553(a), and is not being offered in an effort to re-try the
case or otherwise re-litigate the elements of the offenses, the United
States has no objection to the calling of these witnesses at sentencing.
The United States understands the defendant’s relative, who was a part
of the trial through translated recordings read into the record, may not
be able to appear in person, and instead, the defendant may seek to call
the relative a witness via video or telephone conference. The United
States does not object to that procedure either, although the United
States’ position is that absent the Court being able to observe and
assess the demeanor of the witness in open court, the weight given to
such testimony should be minimal.
                                         2
  Case: 3:17-cr-00071-WHR Doc #: 75 Filed: 03/05/19 Page: 3 of 4 PAGEID #: 535




United States consulted with defense counsel concerning this motion.

Defense counsel indicated he is not opposed to requested relief.

                              Respectfully submitted,

                              BENJAMIN C. GLASSMAN
                              United States Attorney

                              s/Vipal J. Patel
                              VIPAL J. PATEL (CA 156212)
                              First Assistant United States Attorney
                              DOMINICK S. GERACE (OH 0082823)
                              Assistant United States Attorney
                              200 West Second Street, Suite 600
                              Dayton, Ohio 45402
                              Office: (937) 225-2910
                              Fax: (937) 225-2564
                              vipal.patel@usdoj.gov
                              dominick.s.gerace@usdoj.gov

                              s/Justin Sher
                              JUSTIN SHER (DC 974235)
                              Trial Attorney
                              National Security Division
                              United States Department of Justice
                              950 Pennsylvania Avenue, NW
                              Washington, DC 20004
                              Office: (202) 353-3909
                              justin.sher@usdoj.gov




                                       3
  Case: 3:17-cr-00071-WHR Doc #: 75 Filed: 03/05/19 Page: 4 of 4 PAGEID #: 536




                     CERTIFICATE OF SERVICE

      I hereby certify that this pleading was filed with this Court on this
5th day of March 2019, a process that automatically provides an electronic
copy to all counsel of record.


                                    s/Vipal J. Patel
                                    VIPAL J. PATEL (CA 156212)
                                    First Assistant United States Attorney




                                       4
